925 N.E.2d 1181 (2010)
PEOPLE State of Illinois, respondent,
v.
Randy LEAVELL, petitioner.
No. 109358.
Supreme Court of Illinois.
March 24, 2010.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in People v. Leavell, case Nos. 1-08-0118, 1-08-2842 cons. (09/29/09). The appellate court is instructed to reconsider its decision in light of People v. Morris, 236 Ill.2d 345, 338 Ill.Dec. 863, 925 N.E.2d 1069 (2010), to determine whether a different result is warranted.